Order unanimously affirmed without costs. Memo*1026randum: Plaintiff commenced this negligence action seeking damages for injuries she sustained in a motor vehicle accident. Supreme Court did not abuse its discretion in denying the motion of defendant Gerald A. Marshall to bifurcate the trial. Plaintiff established that the liability issue presented herein is uncomplicated and that a trial on both liability and damages would be brief (see, Mazur v Mazur, 288 AD2d 945). (Appeal from Order of Supreme Court, Erie County, Whelan, J. — Bifurcate Trial.) Present — Hayes, J. P., Scudder, Burns, Gorski and Lawton, JJ.